DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious a planetary gear train, comprising: a planet carrier which comprises at least a first radial wall that carries an annular collar, located radially inwardly of the inner enveloping circle, that extends axially out from the first radial wall; and the annular disk includes an axially extending collar portion that is axially fixed to the annular collar, in addition to the other claimed elements of claim 1.  The prior art of record does not disclose or otherwise render obvious a planetary gear train, comprising: a planet carrier which comprises at least a first radial wall with pin bores formed therein; planetary gear pins seated at least at one end in the pin bores; planetary gears arranged on the planetary gear pins; an annular disk attached to the first radial wall, the annular disk being dimensioned to extend radially above an inner enveloping circle of the pin bores; the first radial wall carries an annular collar; the annular disk is axially fixed to the annular collar; wherein a contact geometry is formed on an end-face of each of the planetary gear pins adjacent to the annular disk, and the contact geometry engages with an outer contour of the annular disk; and the contact geometry forms a concavely curved arc segment, a radius of curvature of which corresponds to an outside radius of the annular disk, as claimed in claim 6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655